Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 1 of 22 Pageid#: 15934




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division

    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ,
    HANNAH PEARCE, MARCUS MARTIN,
    NATALIE ROMERO, CHELSEA
    ALVARADO, and JOHN DOE,


                           Plaintiffs,
    v.


    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD        Civil Action No. 3:17-cv-00072-NKM
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,


                           Defendants.


              PLAINTIFFS’ OMNIBUS PETITION REGARDING RECOVERABLE
                              ATTORNEYS’ FEES
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 2 of 22 Pageid#: 15935




                                                      TABLE OF CONTENTS



   PROCEDURAL BACKGROUND................................................................................................. 1

   REQUEST FOR FEES AND EXPENSES ..................................................................................... 4

   ARGUMENT .................................................................................................................................. 6

   I.       The Applicable Legal Standard ........................................................................................... 6

   II.      Plaintiffs’ Requested Fees Are Reasonable ......................................................................... 7

             A.         The Hourly Rates Being Applied Are Reasonable ................................................. 7

             B.         Plaintiffs Devoted a Reasonable Number of Hours to the Sanctions Motions ..... 11

             C.         The Lodestar Amount Is Reasonable and There Is No Basis for Adjustment ...... 16

   CONCLUSION ............................................................................................................................. 16
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 3 of 22 Pageid#: 15936




          Pursuant to Rule 37(b)(2)(C) of the Federal Rules of Civil Procedure and this Court’s

   Orders, Plaintiffs hereby submit this Omnibus Petition identifying the reasonable expenses,

   including attorneys’ fees, that Plaintiffs incurred in connection with: (1) Plaintiffs’ Motion to

   Compel Discovery from Defendant Robert “Azzmador” Ray, ECF No. 673; (2) Plaintiffs’ Motion

   to Compel Discovery from Defendant National Socialist Movement (“NSM”), ECF No. 674; (3)

   Plaintiffs’ Motion to Compel Discovery from Defendant Jeff Schoep, ECF No. 689; (4) Plaintiffs’

   Motion to Compel the Deposition of Defendant Elliott Kline a/k/a Eli Mosley, ECF No. 792; and

   (5) Plaintiffs’ Motion to Compel the Deposition of Defendant Robert “Azzmador” Ray, ECF No.

   803 (collectively, “Motions”).

                                    PROCEDURAL BACKGROUND

          As this Court is well aware, obtaining discovery from Defendants Ray, Kline, Schoep, and

   NSM (collectively, the “Compelled Defendants”) has been a long and involved process. The

   Compelled Defendants’ continued recalcitrance has forced Plaintiffs to engage in unnecessary

   motions practice, as recounted in each of the Motions and related briefing. For each of the

   Motions, the Court granted Plaintiffs’ request for attorneys’ fees and costs, as set forth below. This

   submission now follows.

          Motion to Compel Discovery from Ray: On March 11, 2020, Plaintiffs moved to compel

   discovery from Ray because he had failed to turn over and disclose numerous devices and account

   credentials and had failed to produce responsive documents, podcasts, and videos regarding Unite

   the Right. See generally ECF No. 673. Ray did not file an opposition and did not appear for an

   April 27, 2020, telephonic status and discovery conference. May 18 Order 1, ECF No. 728. On

   May 18, 2020, the Court granted Plaintiffs’ motion to compel, and directed Plaintiffs “to file a
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 4 of 22 Pageid#: 15937




   petition setting out their reasonable expenses, including attorney’s fees, incurred in making the

   motion.” Id. at 4.

          Motion to Compel Discovery from NSM: On March 11, 2020, Plaintiffs moved to compel

   discovery from NSM because NSM had failed to produce a single document to Plaintiffs and

   repeatedly refused to conduct any investigation into relevant documents or potential custodians.

   See generally ECF No. 674. NSM did not file an opposition and did not appear for an April 27,

   2020, telephonic status and discovery conference. June 23 Mem. Op. & Order 1, ECF No. 774.

   On June 23, 2020, the Court granted Plaintiffs’ motion to compel and directed Plaintiffs to “file a

   petition setting out their reasonable expenses, including attorney’s fees, incurred in making the

   motion.” Id. at 11.

          Motion to Compel Discovery from Schoep: On March 27, 2020, Plaintiffs moved to

   compel discovery from Jeff Schoep because Schoep had refused to turn over his new phone to the

   Vendor for imaging and production of responsive documents despite Plaintiffs’ multiple requests

   that he do so. See generally ECF No. 689. Schoep opposed the motion but immediately thereafter

   conceded and agreed to turn over his phone for imaging. ECF No. 694 at 12. Plaintiffs filed a

   reply clarifying Schoep’s continued intransigence and efforts to delay discovery. ECF No. 695.

   The Court granted Plaintiffs’ motion to compel and directed Plaintiffs to “file a petition setting out

   their reasonable expenses, including attorney’s fees, incurred in making the motion.” May 27

   Mem. Op. & Order 6, ECF No. 741. On May 28, 2020, Schoep moved for reconsideration of this

   Order. ECF No. 744. On June 11, 2020, Plaintiffs opposed Schoep’s motion for reconsideration.

   ECF No. 762. On June 12, 2020, the Court denied Schoep’s motion for reconsideration, and noted

   that “Schoep’s failure to produce the discovery before Plaintiffs moved to compel means that he


                                                     2
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 5 of 22 Pageid#: 15938




   probably will have to compensate Plaintiffs for their reasonable expenses, including attorney’s

   fees, in bringing their motion.” June 12 Order 7, ECF No. 766.

          Motion to Compel the Deposition of Kline: On July 3, 2020, Plaintiffs moved to compel

   the deposition of Elliott Kline a/k/a Eli Mosley because Kline failed to appear for his duly-noticed

   deposition on July 2, 2020. ECF No. 792. Kline did not file an opposition. However, he sent an

   email to Plaintiffs’ counsel the day his opposition was due, incredibly informing them that he had

   been unaware of his deposition until that very day, but indicating that he was willing to sit for his

   deposition. ECF Nos. 810, 810-1. The Court directed Plaintiffs to file a notice of deposition as to

   Kline, which they did. ECF Nos. 811, 812. On July 24, 2020, the Court granted “Plaintiffs’

   requests to be reimbursed for their reasonable fees and expenses caused by Kline’s failure to attend

   the July 2 deposition and for a court order compelling Kline’s attendance at the August 12

   deposition[.]” July 24 Order 1, ECF No. 815.

          Motion to Compel the Deposition of Ray: On July 14, 2020, Plaintiffs moved to compel

   the deposition of Robert “Azzmador” Ray because Ray failed to appear for his duly-noticed

   deposition on July 13, 2020. ECF No. 803. Ray did not file an opposition. The Court directed

   Plaintiffs to file a notice of deposition as to Ray, which they did. ECF Nos. 811, 813. On July 23,

   2020, the Court granted “Plaintiffs’ requests to be reimbursed for their reasonable fees and

   expenses caused by Ray’s failure to attend the July 13 deposition and for a court order compelling

   Kline’s attendance at the July 29 deposition[.]” July 23 Order 1, ECF No. 814.

          Ray failed to appear for his re-scheduled, Court-ordered deposition on July 29, 2020, and

   Plaintiffs requested that the Court order Ray to pay their reasonable fees and expenses caused by

   his non-appearance. ECF No. 818. On August 27, 2020, the Court issued an order to show cause,


                                                    3
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 6 of 22 Pageid#: 15939




   setting a hearing for September 14, 2020, and permitted Ray the opportunity to file a submission.

   August 27 Show Cause Order to Robert “Azzmador” Ray 2–3, ECF No. 848. The Court also

   directed Plaintiffs to serve a notice of deposition on Ray for September 14, 2020, which they did.

   ECF Nos. 849, 858. Ray did not make any submissions to the Court in response to the Court’s

   order. Neither did Ray appear for his deposition or the show cause hearing. On September 16,

   2020, the Court found Ray in contempt of court for failing to obey Court orders and failing to

   appear for his three duly-noticed depositions. September 16 Order Finding Robert “Azzmador”

   Ray in Civil Contempt 1, ECF No. 877. On October 27, 2020, Plaintiffs moved for sanctions,

   including reasonable attorneys’ fees and expenses caused by Ray’s failure to attend his July 29,

   2020, and September 14, 2020, depositions, and incurred in preparing for and attending Ray’s civil

   contempt hearing on September 14, 2020. ECF No. 898. Those requests are still pending. 1

                                   REQUEST FOR FEES AND EXPENSES

           As set forth in the Declaration of Jessica Phillips in support of this Petition, dated March

   5, 2021 (“Phillips Declaration” or “Phillips Decl.”), Plaintiffs devoted 181.1 hours of attorney and

   paralegal time to the Motions, totaling $53,540.25 in fees and expenses, including researching and

   drafting the briefs in support of the Motions, compiling exhibits demonstrating Compelled

   Defendants’ defiance of Court orders and refusal to participate in discovery, and the costs

   associated with scheduling Kline’s July 2 deposition and Ray’s July 13 deposition.




   1
       Plaintiffs reserve all rights with respect to Ray’s refusal to appear, and have requested reasonable attorneys’ fees
       and costs in connection with Ray’s failure to appear for his July 29, 2020, deposition, his September 14, 2020,
       deposition, and the contempt hearing on the same date. ECF Nos. 818, 898. Plaintiffs’ fees and expenses related
       to those events are not included in this Motion. Plaintiffs also note that Ray’s outright defiance of the Court’s
       order to appear for his deposition and to appear for the show cause hearing indicates that Ray has disappeared
       from the litigation and further underscores the need for evidentiary sanctions against Ray, as discussed in
       Plaintiffs’ pending Motion for Evidentiary Sanctions Against Defendant Robert “Azzmador” Ray, ECF No. 750.
                                                             4
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 7 of 22 Pageid#: 15940




           The attorney and paralegal hours expended in connection with each of the Motions and the

   costs of Kline and Ray’s missed depositions are set forth in further detail in Exhibits A through E

   to the Phillips Declaration, which include the following total amounts for time and expenses:

    Exhibit                                Item                                       Amount

       A       Motion to Compel Discovery from Defendant Robert                     $11,757.50
               “Azzmador” Ray

       B       Motion to Compel Discovery from Defendant National                   $22,382.50
               Socialist Movement

       C       Motion to Compel Discovery from Defendant Jeff Schoep                $11,457.50

       D       Motion to Compel the Deposition of Defendant Elliott Kline            $4,172.25
               a/k/a Eli Mosley
       E       Motion to Compel the Deposition of Defendant Robert                   $3,770.50
               “Azzmador” Ray
                                                                     TOTAL          $53,540.25


           Plaintiffs request that the fees and costs associated with the Motions to Compel Discovery

   from Defendants Ray, NSM, Kline, and Schoep be apportioned according to the Compelled

   Defendant to whom each respective Motion was directed. This results in the following allocation

   of fees and expenses among the four Compelled Defendants:

           Defendant          Motion to Compel         Motion to Compel          Total Sanction
                                 Discovery                Deposition

              Ray                 $11,757.50               $3,770.50               $15,528.00

              NSM                 $22,382.50                  N/A                  $22,382.50

            Schoep                $11,457.50                  N/A                  $11,457.50

              Kline                  N/A                   $4,172.25                $4,172.25


                                                   5
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 8 of 22 Pageid#: 15941




                                             ARGUMENT

   I.     The Applicable Legal Standard

          In this Circuit, “the Court considers the reasonableness of the fees requested” by applying

   a three-step analysis. VT Milcom, Inc. v. PAT USA, Inc., No. 5:16-CV-00007, ECF No. 81 at 3

   (W.D. Va. Jan. 26, 2018) (Hoppe, J.) (citing McAfee v. Boczar, 738 F.3d 81, 88 (4th Cir. 2013)),

   report and recommendation adopted ECF No. 82 (W.D. Va. Feb. 16, 2018). First, the Court

   determines the lodestar figure by multiplying the number of reasonable hours by the applicable

   reasonable hourly rate. Id.; see also Broccoli v. Echostar Commc’ns Corp., 229 F.R.D. 506, 512

   (D. Md. 2005) (noting the lodestar method is appropriately applied to fee awards under Rule 37).

   The reasonableness of both the number of hours and the hourly rates requested is evaluated using

   the 12 factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th

   Cir. 1974) (the “Johnson factors”). McAfee, 738 F.3d at 88 & n.5. The twelve Johnson factors

   are: “(1) [t]he time and labor expended; (2) the novelty and difficulty of the questions raised; (3)

   the skill required to properly perform the legal services rendered; (4) the attorney’s opportunity

   costs in pressing the instant litigation; (5) the customary fee for like work; (6) the attorney’s

   expectations at the outset of the litigation; (7) the time limitations imposed by the client or

   circumstances; (8) the amount in controversy and the results obtained; (9) the experience,

   reputation, and ability of the attorney; (10) the undesirability of the case within the legal

   community in which the suit arose; (11) the nature and length of the professional relationship

   between attorney and client; and (12) attorneys’ fees awards in similar cases.” Id.




                                                    6
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 9 of 22 Pageid#: 15942




           Second, the court must “‘subtract fees for hours spent on unsuccessful claims unrelated to

   successful ones.’” Id. at 88 (quoting Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 244

   (4th Cir. 2009)).

           Finally, the court “awards a percentage of the remaining amount to the prevailing party,

   depending on the degree of success of the prevailing party’s claims.”                VT Milcom, No.

   5:16-CV-00007, ECF No. 81 at 4.

   II.     Plaintiffs’ Requested Fees Are Reasonable

           As set forth in more detail below, Plaintiffs have taken a deliberately conservative approach

   in their fee request that easily satisfies all relevant Johnson factors and provides no basis for

   reduction. Represented by experienced and able counsel, Plaintiffs pursued five undisputedly

   justified Motions against four Compelled Defendants who have each shown complete disregard

   for the judicial process and this case in an effort to stall discovery to which Plaintiffs were entitled.

   The rates being requested are reasonable, taking into account the counsel’s experience and the

   unique difficulties presented by the issues and discovery in this case. The number of hours being

   requested is also reasonable, containing only the hours (and expenses) of certain attorneys and

   paralegals directed specifically at researching, drafting, preparing, and filing the Motions.

   Accordingly, the Court should award Plaintiffs the lodestar amount as to each Defendant as set

   forth above.

           A.      The Hourly Rates Being Applied Are Reasonable

           In determining the reasonableness of the hourly rates being applied, this Court is instructed

   to consider and weigh, to the extent pertinent, the Johnson factors. See supra at 6. Because this

   application for fees arises in the context of the resolution of discovery disputes, rather than at the


                                                      7
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 10 of 22 Pageid#:
                                  15943



 conclusion of the litigation on the merits, Plaintiffs submit that “the customary fee for like work”

 and “the experience, reputation and ability of the attorneys” are the Johnson factors appropriately

 considered in assessing the reasonableness of Plaintiffs’ claimed hourly rates here. See, e.g., Scott

 v. Clarke, No. 3:12-CV-00036, 2014 WL 1463755, at *2, 5 (W.D. Va. Apr. 15, 2014) (Moon, J.)

 (awarding fees based on submission that specifically addressed three of twelve Johnson factors);

 Lismont v. Alexander Binzel Corp., 47 F. Supp. 3d 443, 450 (E.D. Va. 2014) (finding numerous

 Johnson factors inapposite “[b]ecause this matter involve[d] a discovery motion rather than the

 complete disposition of a case after trial”)); SunTrust Bank v. Nik, No. 1:11-CV-343, 2012 WL

 1344390, at *3 (E.D. Va. Mar. 22, 2012), report and recommendation adopted, No. 1:11-CV-343,

 2012 WL 1344376 (E.D. Va. Apr. 17, 2012) (same); see also Mem. Op. 8, ECF No. 738 (granting

 in part Plaintiffs’ motion for fees and costs due to non-compliance, taking into account the Johnson

 factors relating to customary fees for like work and experience and ability of the attorneys).

                1.      Plaintiffs Are Applying the Customary Fee for Like Work in This
                        Jurisdiction

        In seeking an award of attorneys’ fees, Plaintiffs bear the burden of “produc[ing] specific

 evidence of the ‘prevailing market rates in the relevant community’ for the type of work”

 performed.   Depaoli v. Vacation Sales Assocs., L.L.C., 489 F.3d 615, 622 (4th Cir. 2007)

 (alteration in original and quoting Spell v. McDaniel, 824 F.2d 1380, 1402 (4th Cir. 1987)).

 “Typically, this means an attorney will demonstrate the market rate for services in the geographic

 jurisdiction of the litigation.” Newport News Shipbuilding & Dry Dock Co. v. Holiday, 591 F.3d

 219, 227 (4th Cir. 2009) (citation omitted); accord Rum Creek Coal Sales, Inc. v. Caperton, 31

 F.3d 169, 175 (4th Cir. 1994) (“The relevant market for determining the prevailing rate is

 ordinarily the community in which the court where the action is prosecuted sits.”). Courts in this

                                                  8
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 11 of 22 Pageid#:
                                  15944



 jurisdiction have awarded fees based on where attorneys practice, rather than where the case is

 heard. See Quesenberry v. Volvo Grp. N. Am., Inc., No. 1:09-CV-00022, 2010 WL 2836201, at

 *9 (W.D. Va. July 20, 2010), report and recommendation adopted, No. 1:09-CV-00022, 2010 WL

 3521996 (W.D. Va. Sept. 3, 2010). In this case, that would mean applying prevailing New York

 and Washington D.C. market rates, as all of the lawyers who devoted time to the Motions worked

 at Boies Schiller Flexner LLP in Washington D.C. and New York. However, Plaintiffs request

 that for the purpose of this application, the following local market rates (which are substantially

 lower than both the prevailing market rates for New York City and Washington D.C. normally

 received by Plaintiffs’ counsel and the actual rates they charge for this case) be used for

 determining the lodestar for this application:

    •   Jessica Phillips (Partner)                    $450;

    •   Yotam Barkai (Senior Associate)               $275;

    •   Katherine Cheng (Senior Associate)            $275;

    •   Josh Hasler (Paralegal)                       $100;

    •   Stephanie Spear (Paralegal)                   $100.

        These rates are in accordance with the rates for partners and senior associates that courts

 in this Circuit have deemed appropriate in recent cases. See Cab Siquic v. Star Forestry, LLC, No.

 3:13CV00043, 2016 WL 1650800, at *2 (W.D. Va. Apr. 22, 2016) (finding reasonable rates up to

 $450/hour); Three Rivers Landing of Gulfport, LP v. Three Rivers Landing, LLC, No. 7:11-CV-

 00025, 2014 WL 1599564, at *3–4 (W.D. Va. Apr. 21, 2014) (finding reasonable $500/hour for

 lead counsel and $275/hour for an associate who was also a primary attorney); Domonoske v. Bank

 of Am., N.A., 790 F. Supp. 2d 466, 476 (W.D. Va. 2011) (finding reasonable rates ranging from

                                                  9
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 12 of 22 Pageid#:
                                  15945



 $250 to $450/hour); Randle v. H&P Capital, Inc., No. 3:09-CV-608, 2010 WL 2944907, at *8

 (E.D. Va. July 21, 2010) (awarding $450 and $425 per hour to experienced attorneys);

 Quesenberry, 2010 WL 2836201, at *8 (finding reasonable $400/hour for partners and $275 for

 associates with more than 3 years of experience); VT Milcom, Inc., No. 5:16-CV-00007, ECF No.

 81 at 5 (awarding $365 per hour for experienced attorneys and $275 per hour for less experienced

 attorneys, as requested in Pl.’s Br. Ex. A, ECF No. 75-1). The paralegal rates proposed are also

 the same as the paralegal rates this Court has previously approved in this case. Mem. Op. 12, ECF

 No. 738. In requesting that these rates be applied, Plaintiffs have endeavored to ensure that their

 request falls within the parameters of reasonable fees for this Circuit, notwithstanding the higher

 hourly rates that Plaintiffs’ counsel would normally receive for the type of work undertaken here. 2

                   2.       Plaintiffs’ Attorneys Are Able and Experienced

         Together with co-counsel, Plaintiffs are represented by Boies Schiller Flexner LLP

 (“BSF”), a national firm composed of litigation and trial specialists. BSF is a nationally recognized

 litigation and trial firm with an established record of winning complex and groundbreaking cases.

 BSF has represented clients in significant constitutional, civil rights, and public interest challenges,

 including: Bush v. Gore, 531 U.S. 98 (2000) (challenge to Florida’s election re-count procedures);

 Hollingsworth v. Perry, 570 U.S. 693 (2013) (challenge to California’s ban on same-sex marriage

 under Proposition 8); various cases representing sex trafficking victims of Jeffrey Epstein; and

 various cases challenging state winner-take-all systems as unconstitutional.




 2
     While Plaintiffs recognize that the rates requested here are slightly higher than that requested in their prior fee
     petition, the requested rate is still reasonable given local rates and in light of the experience and usual rates of
     their attorneys. Plaintiffs reserve the right to request the actual rates of their counsel attorneys and paralegals in
     future fee applications in this case.
                                                            10
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 13 of 22 Pageid#:
                                  15946



         As set forth in the Phillips Declaration, the BSF attorneys 3 who worked on the Motions

 have significant prior experience in complex and civil rights litigation:

     •   Jessica Phillips, a Partner at BSF during the relevant time, who devoted 25.3 hours to the
         Motions, is a highly experienced complex civil litigator, having participated in numerous
         trials and appeals over the course of her career, including before the U.S. Supreme Court.
         Prior to joining BSF as a Counsel in 2016, she was a litigation associate at Latham &
         Watkins LLP. She served as a law clerk for the Honorable Joel M. Flaum on the U.S.
         Court of Appeals for the Seventh Circuit and subsequently for Justice Samuel A. Alito on
         the U.S. Supreme Court. (See Phillips Decl. ¶ 5.)

     •   Yotam Barkai, an associate at BSF during the relevant time, who devoted 82.9 hours to the
         Motions, has extensive litigation and trial experience in his seven years in practice. He has
         successfully argued before the Fifth Circuit and been appointed pro bono counsel in various
         federal courts of appeals. He has also devoted significant time to multiple amicus briefs
         on constitutional and civil rights issues. Prior to joining BSF in 2015, he served as a law
         clerk for the Honorable Katherine B. Forrest on the U.S. District Court for the Southern
         District of New York and subsequently to the Honorable Stephen F. Williams on the U.S.
         Court of Appeals for the D.C. Circuit. (See Phillips Decl. ¶ 6.)

     •   Katherine Cheng, an associate at BSF who devoted 52.3 hours to the Motions, has
         extensive litigation and trial experience in her six years in practice. Prior to joining BSF
         in July 2018, she clerked for the Honorable Alan C. Kay on the U.S. District Court for the
         District of Hawaii and spent over two years as a litigation associate at Latham & Watkins
         LLP. Ms. Cheng has participated in multiple trials and, as a law student, successfully
         argued before the Ninth Circuit. Her practice focuses on complex civil litigation, including
         representation in an antitrust conspiracy matter, and has devoted significant time to pro
         bono matters, including federal constitutional challenges at the trial and appellate levels.
         (See Phillips Decl. ¶ 7.)

         B.       Plaintiffs Devoted a Reasonable Number of Hours to the Sanctions Motions

         In determining the reasonableness of the hours expended, this Court should once again

 consider and weigh the relevant Johnson factors. See supra at 6. Those factors are “the time and

 labor expended” and “the novelty and difficulty of the questions raised.” See, e.g., Alexander S.

 By & Through Bowers v. Boyd, 929 F. Supp. 925, 939 (D.S.C. 1995) (per curiam) (applying the



 3
     As noted in the Phillips Declaration, when the relevant work was performed, all of the attorneys were employed
     by BSF, notwithstanding subsequent employment changes.
                                                        11
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 14 of 22 Pageid#:
                                  15947



 first and second Johnson factors), aff’d sub nom. Burnside v. Boyd, 89 F.3d 827 (4th Cir. 1996);

 AD ex rel. SD v. Bd. of Pub. Educ. of City of Asheville, 99 F. Supp. 2d 683, 690 (W.D.N.C. 1999)

 (same). Applying those factors to the analysis, Plaintiffs’ hours are reasonable and should be

 credited in total.

                 1.     The Time and Labor Expended Was Warranted Given the Novelty
                        and Difficulty of the Questions Posed

         “A fee applicant has the burden of proving hours to the district court by submitting

 contemporaneous time records that reveal all hours for which compensation is requested and how

 those hours were allotted to specific tasks.” CoStar Group, Inc. v. LoopNet, Inc., 106 F. Supp. 2d

 780, 788 (D. Md. 2000) (citing authorities); accord Beyond Sys., Inc. v. World Ave. USA, LLC,

 No. CIV.A. PJM-08-921, 2011 WL 2038545, at *5 (D. Md. May 24, 2011) (similar). Excerpts

 from BSF’s electronic invoicing system, reflecting the record of the work performed in connection

 with the researching, briefing, and argument of the Motions, are being submitted as Exhibits A

 through E to the Phillips Declaration. In addition, Plaintiffs have included as expenses the costs

 of arranging Kline’s July 2, 2020, deposition and Ray’s July 13, 2020, deposition, based on the

 bills received from TSG Reporting, the vendor used to schedule court reporting and videography

 services for those depositions.

         As set forth in those Exhibits, Plaintiffs’ counsel devoted 181.1 hours of attorney and

 paralegal time to the Motions, including researching, drafting, and compiling the briefs and

 associated exhibits in support of the Motions. Plaintiffs are excluding from their request, in a

 further effort to be reasonable and in the exercise of the sound professional billing judgment that




                                                 12
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 15 of 22 Pageid#:
                                  15948



 courts expect to be applied by the award-seeking attorney in this context, 4 among other things, the

 attorney and paralegal hours and expenses devoted to the following work relating to the Motions:

     •   Other motions against the Compelled Defendants, including but not limited to Plaintiffs’

         motions for sanctions, motions to compel discovery, and the motion to compel the

         deposition of Burt Colucci.

     •   Meeting and conferring with Edward Rebrook, counsel for Schoep, in connection with the

         issues discussed in Plaintiffs’ Motion to Compel Discovery from Defendant Schoep.

     •   Preparing for the depositions of Kline and Ray. 5

     •   Attempting to contact Kline and Ray regarding their depositions.

     •   Work done by other attorneys not identified in Plaintiffs’ Petition Regarding Recoverable

         Attorneys’ Fees. 6

     •   All time and expenses of Plaintiffs’ counsel expended on this Petition.7

 (See Phillips Decl. ¶ 19.)

         As this Court has previously recognized, discovery in this case poses “unique and

 complicated challenges,” with “very little clear-cut guidance on how to craft just and appropriate



 4
     See generally Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (“Counsel for the prevailing party should make a
     good faith effort to exclude from a fee request hours that are excessive, redundant or otherwise unnecessary, just
     as a lawyer in private practice ethically is obligated to exclude such hours from his fee submission. ‘In the private
     sector, “billing judgment” is an important component in fee setting. It is no less important here. Hours that are
     not properly billed to one’s client also are not properly billed to one’s adversary . . . .’” (quoting Copeland v.
     Marshall, 641 F.2d 880, 891 (D.C. Cir. 1980) (en banc)); see also Rum Creek Coal Sales, 31 F.3d at 175 (noting
     fees claimed must reflect the application of “billing judgment”).
 5
     As noted above, Plaintiffs reserve the right to seek their reasonable costs and expenses incurred relating to the
     two additional depositions for which Ray failed to appear and for the order to show cause hearing against Ray.
 6
     For example, Plaintiffs have excluded time spent by Michael Bloch reviewing and editing various filings.
 7
     See, e.g., Paice, LLC v. Hyundai Motor Co., No. CIV. WDQ-12-0499, 2014 WL 3819204, at *27 (D. Md. June
     27, 2014) (noting the added liability to the sanctioned party of fees for preparing the fee petition itself).
                                                           13
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 16 of 22 Pageid#:
                                  15949



 sanctions[.]” Mem. Op. 21, ECF No. 738. Notwithstanding Plaintiffs’ repeated attempts to resolve

 discovery issues without Court intervention, Compelled Defendants’ repeated obfuscation, delay,

 and disappearance from this litigation has interfered with the progress of this case and required

 Plaintiffs to seek the Court’s assistance on multiple occasions, as set forth in the Motions.

 Plaintiffs submit that the hours expended are reasonable taking into account the number of hours

 expended, the difficulties of dealing with both represented parties and pro se parties in this case,

 and the issues presented in each Motion.

        Plaintiffs’ Motion to Compel Discovery from Ray involved challenges in light of Ray’s

 pro se status, his continued refusal to participate in discovery, and his disappearance from this

 case. Ray’s document production is deficient in a number of respects, which Plaintiffs have been

 trying to correct for almost two years. Indeed, at a March 18, 2019, hearing, Mr. Kolenich (then

 Ray’s counsel) stated that “[i]t can’t be right that [Ray] doesn’t have Daily Stormer pass codes for

 the media. The comment section, that’s something he uses on a daily basis.” Mar. 18, 2019 Hr’g

 Tr. 13, ECF No. 455. Based on a review of the limited number of documents Ray produced,

 Plaintiffs also discovered a number of other undisclosed devices and accounts and deficiencies,

 which have left large gaps in the evidentiary record. See generally ECF No. 673. In light of the

 effort needed to identify, develop, and account for these deficiencies, the number of hours

 expended on the Motion, including 18 accompanying exhibits, in both sealed and unsealed form,

 was reasonable.

        Plaintiffs’ Motion to Compel Discovery from NSM involved complicated factual

 circumstances and excuse after excuse proffered by NSM, Burt Colucci, and NSM’s counsel,

 including that Mr. ReBrook’s only “human client” was Jeff Schoep and that NSM as incorporated


                                                 14
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 17 of 22 Pageid#:
                                  15950



 by Colucci in Florida was a different organization than the NSM entity incorporated by Schoep in

 Michigan. ECF No. 674 at 9-19. Given the recalcitrance of NSM, Colucci, and their counsel even

 before the document production deadline passed, Plaintiffs began to assess what remedies were

 appropriate, including the potential for sanctions, and began researching and drafting the Motion.

 NSM’s continued excuses and shifting stance necessitated a number of further revisions and edits

 to the Motion in order to incorporate the changing record and to address what relief was appropriate

 to remedy NSM’s discovery misconduct. Against this complicated and changing backdrop and

 NSM’s numerous unjustified excuses, the number of hours expended in order to develop factual

 and legal responses and compile dozens of supporting exhibits, in both unsealed and sealed form,

 was reasonable.

        Plaintiffs’ Motion to Compel Discovery from Schoep involved multiple efforts to attempt

 to meet and confer with Schoep’s counsel, Mr. ReBrook without success, forcing Plaintiffs to file

 a Motion addressing the same meritless arguments. As this Court noted, Schoep’s resistance was

 based on “grounds that the Court ha[d] already rejected or otherwise addressed.” May 27 Mem.

 Op. & Order 3, ECF No. 741. Schoep also filed an opposition even as he capitulated to Plaintiffs’

 requests immediately after filing his opposition, requiring Plaintiffs to determine how best to

 interpret and reply to Schoep’s position. Schoep also filed a motion for reconsideration, requiring

 yet another round of briefing, even as he acceded to Plaintiffs’ requests at the last minute once

 again. See ECF No. 762. In light of the multiple rounds of briefing required to address Schoep’s

 pattern recalcitrance, defiance, and capitulation, the number of hours expended was reasonable.

        Plaintiffs’ Motions to Compel the Depositions of Kline and Ray involved similar and more

 routine discovery issues, and correspondingly involved fewer attorney hours in order to efficiently


                                                 15
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 18 of 22 Pageid#:
                                  15951



 develop and present the issues. Nevertheless, both of these Motions still required Plaintiffs to

 spend some time researching, drafting, and editing them in order to support their requested relief.

 In light of the relatively few hours spent on these Motions, the amount of fees and expenses

 requested is reasonable. In addition, Plaintiffs seek to be reimbursed for the costs of court reporting

 and videography services for Kline and Ray’s July 2 and July 13 depositions. The expenses shown

 on Exhibits D and E are the actual amounts billed by TSG Reporting for court reporting and

 videography services pursuant to the standing arrangements Plaintiffs have made for deposition

 services in this case.

         C.       The Lodestar Amount Is Reasonable and There Is No Basis for Adjustment

         Where, as here, Plaintiffs succeeded on their Motions in full (see supra 1-4), 8 there is no

 basis to reduce the lodestar amount of $53,540.25 to account “for hours spent on unsuccessful

 claims unrelated to successful ones.” McAfee, 738 F.3d at 88 (quoting Robinson, 560 F.3d at 244).

 Accordingly, there is no basis to award only “a percentage of the remaining amount to the

 prevailing party[.]” VT Milcom, Inc., No. 5:16-CV-00007, ECF No. 81 at 4. Rather, the full

 lodestar amount of $53,540.25 is the appropriate award.

                                                  CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully request that the Court award Plaintiffs’

 reasonable attorneys’ fees and expenses in the amount of $53,540.25, to be divided among



 8
     The only portion of Plaintiffs’ Motions that was denied were requests to issue bench warrants to hold Ray and
     Kline in custody pending their depositions, but Plaintiffs nevertheless substantially succeeded in obtaining relief.
     See Nigh v. Koons Buick Pontiac GMC, Inc., 478 F.3d 183, 190 (4th Cir. 2007) (“[W]e do not reflexively reduce
     fee awards whenever damages fail to meet a plaintiff’s expectations in proportion to the damages’ shortfall.”);
     see also Hensley v. Eckerhart, 461 U.S. 424, 440 (1983) (“Where a lawsuit consists of related claims, a plaintiff
     who has won substantial relief should not have his attorney’s fee reduced simply because the district court did
     not adopt each contention raised.”). The amount of time expended on including that specific requested relief was
     negligible in any event.
                                                           16
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 19 of 22 Pageid#:
                                  15952



 Compelled Defendants, Ray, Schoep, NSM, and Kline, as set forth above, and order such other

 relief as the Court deems necessary and appropriate.


 Dated: March 5, 2021                                   Respectfully submitted,

                                                        /s/ Robert T. Cahill
                                                        Robert T. Cahill (VSB 38562)
                                                        COOLEY LLP
                                                        11951 Freedom Drive, 14th Floor
                                                        Reston, VA 20190-5656
                                                        Telephone: (703) 456-8000
                                                        Fax: (703) 456-8100
                                                        rcahill@cooley.com




  Of Counsel:

  Roberta A. Kaplan (pro hac vice)                Karen L. Dunn (pro hac vice)
  Julie E. Fink (pro hac vice)                    William A. Isaacson (pro hac vice)
  Gabrielle E. Tenzer (pro hac vice)              Jessica E. Phillips (pro hac vice)
  Joshua A. Matz (pro hac vice)                   PAUL WEISS RIFKAND WHARTON
  Michael L. Bloch (pro hac vice)                 GARRISON LLP
  Jonathan R. Kay (pro hac vice)                  2001 K St NW
  Alexandra K. Conlon (pro hac vice)              Telephone: (202) 223-7300
  Emily C. Cole (pro hac vice)                    Fax: (202) 223-7420
  Yotam Barkai (pro hac vice)                     Washington, DC 20006
  KAPLAN HECKER & FINK, LLP                       kdunn@paulweiss.com
  350 Fifth Avenue, Suite 7110                    wisaacson@paulweiss.com
  New York, NY 10118                              jphillips@paulweiss.com
  Telephone: (212) 763-0883
  rkaplan@kaplanhecker.com
  jfink@kaplanhecker.com
  gtenzer@kaplanhecker.com
  jmatz@kaplanhecker.com
  mbloch@kaplanhecker.com
  jkay@kaplanhecker.com
  aconlon@kaplanhecker.com
  ecole@kaplanhecker.com
  ybarkai@kaplanhecker.com

                                                17
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 20 of 22 Pageid#:
                                  15953




 Katherine M. Cheng (pro hac vice)     Alan Levine (pro hac vice)
 BOIES SCHILLER FLEXNER LLP            Philip Bowman (pro hac vice)
 1401 New York Avenue, NW              COOLEY LLP
 Washington, DC 20005                  55 Hudson Yards
 Telephone: (202) 237-2727             New York, NY 10001
 Fax: (202) 237-6131                   Telephone: (212) 479-6260
 kcheng@bsfllp.com                     Fax: (212) 479-6275
                                       alevine@cooley.com
                                       pbowman@cooley.com

 David E. Mills (pro hac vice)         J. Benjamin Rottenborn (VSB 84796)
 Joshua M. Siegel (VSB 73416)          WOODS ROGERS PLC
 COOLEY LLP                            10 South Jefferson St., Suite 1400
 1299 Pennsylvania Avenue, NW          Roanoke, VA 24011
 Suite 700                             Telephone: (540) 983-7600
 Washington, DC 20004                  Fax: (540) 983-7711
 Telephone: (202) 842-7800             brottenborn@woodsrogers.com
 Fax: (202) 842-7899
 dmills@cooley.com
 jsiegel@cooley.com

                                       Counsel for Plaintiffs




                                     18
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 21 of 22 Pageid#:
                                  15954



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021, I filed the foregoing with the Clerk of Court through
 the CM/ECF system, which will send a notice of electronic filing to:

  Elmer Woodard
  5661 US Hwy 29
  Blairs, VA 24527
  isuecrooks@comcast.net

  James E. Kolenich
  Kolenich Law Office
  9435 Waterstone Blvd. #140
  Cincinnati, OH 45249
  jek318@gmail.com

  Counsel for Defendants Jason Kessler, Nathan
  Damigo, Identity Europa, Inc. (Identity
  Evropa), Matthew Parrott, and Traditionalist
  Worker Party

  Justin Saunders Gravatt                          Bryan Jones
  David L. Campbell                                106 W. South St., Suite 211
  Duane, Hauck, Davis & Gravatt, P.C.              Charlottesville, VA 22902
  100 West Franklin Street, Suite 100              bryan@bjoneslegal.com
  Richmond, VA 23220
  jgravatt@dhdglaw.com                             Counsel for Defendants Michael Hill, Michael
  dcampbell@dhdglaw.com                            Tubbs, and League of the South

  Counsel for Defendant James A. Fields, Jr.


  William Edward ReBrook, IV
  The ReBrook Law Office
  6013 Clerkenwell Court
  Burke, VA 22015
  edward@rebrooklaw.com

  Counsel for Defendants Jeff Schoep, National
  Socialist Movement, and Nationalist Front




                                                 19
Case 3:17-cv-00072-NKM-JCH Document 929 Filed 03/05/21 Page 22 of 22 Pageid#:
                                  15955




        I further hereby certify that on March 5, 2021, I also served the following non-ECF
 participants, via electronic mail, as follows:

  Christopher Cantwell                        Vanguard America
  christopher.cantwell@gmail.com              c/o Dillon Hopper
                                              dillon_hopper@protonmail.com

  Robert Azzmador Ray                         Elliott Kline a/k/a Eli Mosley
  azzmador@gmail.com                          eli.f.mosley@gmail.com
                                              deplorabletruth@gmail.com
                                              eli.r.kline@gmail.com

  Matthew Heimbach                            Richard Spencer
  matthew.w.heimbach@gmail.com                richardbspencer@gmail.com




                                                 /s/ Robert T. Cahill
                                                 Robert T. Cahill (VSB 38562)
                                                 COOLEY LLP

                                                 Counsel for Plaintiffs




                                            20
